Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                   Plaintiff,
  v.                                                             CASE NO.

  THE LAUDERDALE BOUTIQUE
  HOTEL, LLC,

                   Defendant.
                                             /
                                             COMPLAINT

           Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

  Defendant, THE LAUDERDALE BOUTIQUE HOTEL, LLC, for injunctive relief pursuant to

  the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support

  thereof states as follows:

                                            JURISDICTION

           1.      This court has subject-matter jurisdiction since this action arises pursuant to 28

   U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

   Defendant's violations of Title III of the ADA.

                                                 VENUE

           2.      Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) because

   Defendant is a resident of this district and the facility, whose online reservation system is at issue

   herein, is situated in this district.

                                                 PARTIES

           3.       Plaintiff, David Poschmann, is an individual who is over eighteen years of age

   and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 2 of 7




  in performing one or more major life activities due to the amputation of his right leg in 2012.

  Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

  has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

  Vehicles. Defendant's online reservation system fails to comply with any of the requirements of

  28 C.F.R. §36.302(e) and therefore Plaintiffs full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations offered thereon are restricted and

  limited because of Plaintiff s disability and will be restricted in the future unless and until

  Defendant is compelled to cure the substantive ADA violations contained on the hotel's online

  reservation system. Plaintiff intends to visit the online reservation system for Defendant's hotel

  in the near future, and within thirty (30) days, to book a hotel room and utilize the goods,

  services, facilities, privileges, advantages and/or accommodations being offered and/or to test the

  online reservation system for compliance with 28 C.F.R. §36.302(e).

          4.      Defendant is the owner and operator of the Lauderdale Boutique Hotel, located at

  505 SE 16th Street in Ft. Lauderdale, Florida ("the Hotel"). The online reservation system for the

  Hotel is found at www.thelauderdalehotel.com.

                CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

   discrimination against individuals with disabilities and to provide clear, strong, consistent,

   enforceable standards addressing said discrimination, invoking the sweep of congressional

   authority in order to address the major areas of discrimination faced day-to-day by people with

   disabilities to ensure that the Federal government plays a central role in enforcing the standards

   set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).




                                                     2
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 3 of 7




          6.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required to

  conform to these regulations on or before March 15, 2012.

          7.                 On March 15, 2012, new regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other "places of

  lodging". 28 C.F.R. §36.302(e) states:

          "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
  (or leases to), or operates a place of lodging shall, with respect to reservations made by any
  means, including by telephone, in-person, or through a third party -
  (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
  make reservations for accessible guest rooms during the same hours and in the same manner
  as individuals who do not need accessible rooms;
  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs;1
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest rooms requested are blocked and removed from all reservations systems; and
  (v) Guarantee that the specific accessible guest room reserved through its reservations service is
  held for the reserving customer, regardless of whether a specific room is held in response to
  reservations made by others."




  1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
  Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities"
  provides a section-by-section analysis of 28 C.F.R. §36.302(e)(l). In its analysis and guidance, the Department of
  Justice's official comments state that "information about the Hotel should include, at a minimum, information about
  accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
  route to the accessible room or rooms. In addition to the room information described above, these hotels should
  provide information about important features that do not comply with the 1991 Standards." An agency's
  interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(l),
  must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
  the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                              3
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 4 of 7



         8.      The Hotel is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Hotel has an online reservation system

  whereby potential patrons may reserve a hotel room. The online hotel room reservation system is

  subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendant is responsible for said

  compliance.

          9.     Most recently, during June, 2020 Plaintiff attempted to specifically identify and

  book a guaranteed reservation for an accessible hotel room at the Hotel through the Hotel's

  online reservation system but was unable to do so due to Defendant's failure to comply with the

  requirements set forth in paragraph 7.

          10.    Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

          11.    Defendant has discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and

   accommodations offered through the Hotel's online reservation system due to the substantive

   ADA violations contained thereon.

          12.     The online reservation system for Defendant's hotel encountered by Plaintiff

   when he visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1).

   When Plaintiff visited the Lauderdale Boutique Hotel's online reservation system he tried to

   make a reservation for an accessible hotel room at the Hotel, since he requires an accessible hotel

   room due to the amputation of his right leg, but it was not possible to make such a reservation. It




                                                    4
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 5 of 7



  was possible to reserve a hotel room that was not accessible. For this reason Defendant has no

  policy, practice, or procedure in place to ensure that individuals with disabilities can make

  reservations for accessible hotel rooms during the same hours and in the same manner as

  individuals who do not need accessible hotel rooms. This constitutes a violation of 28 C.F.R.§

  36.302(e)(l)(i). When Plaintiff visited the Hotel's online reservation system he searched the site

  for the identification and descriptions of accessible features in the Hotel and hotel rooms offered

  through the reservations service so that he could assess independently whether the Hotel or a

  specific hotel room met his accessibility needs in light of his disability but the reservations

  service contained no such descriptions at all. This constitutes a violation of 28 C.F.R.§

  36.302(e)(l)(ii). In light of the foregoing, Defendant also necessarily violated 28 C.F.R.

  §36.302(e)(l)(iii)-(v) in that since the online reservations service does not describe any

  accessible hotel room and does not, in turn, allow the reserving of such accessible hotel room,

  the Website cannot hold such unavailable accessible hotel room in the reservations system until

  all other rooms have been rented, block such unavailable accessible hotel rooms from the system

  once reserved, and guaranty that such unavailable accessible hotel rooms will be held for the

  reserving customer as required by sections (iii) - (v) respectively.

          13.             Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendant is required to correct the ADA violations to the online reservation system for its Hotel

   and maintain the online reservation system and accompanying policies in a manner that is

   consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).




                                                     5
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 6 of 7



           14.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

           15.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

  consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

  maintain its online reservation system in accordance with the requirements set forth in paragraph

  7 above.2

           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

  to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

  Defendant to alter and maintain the online reservation system for the Hotel in accordance with




   2
     The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
   enforce, a policy requiring regular monitoring of its online reservation system. As rates and classes of hotels rooms
   change at the hotel, and the number and type of hotel rooms, beds, accommodations and amenities offered in the
   various hotel rooms change from time to time, the availability of accessible hotel rooms must be re-dispersed across
   these various price points, classes, as well as across hotel rooms with disparate features (2010 ADA Standard 224.5).
   In light of the foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the
   hotel, the online reservation system must continuously be updated to properly reflect and describe Defendant's
   compliance with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R.
   36.302(e)(1).



                                                             6
Case 2:20-cv-14198-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 7 of 7




  the requirements set forth in paragraph 7 above, and awarding Plaintiff reasonable attorneys’

  fees, litigation expenses, including expert fees, and costs.

                                                         s/Drew M. Levitt
                                                         DREW M. LEVITT
                                                         Florida Bar No: 782246
                                                         drewmlevitt@gmail.com
                                                         LEE D. SARKIN
                                                         Florida Bar No. 962848
                                                         Lsarkin@aol.com
                                                         4700 N.W. Boca Raton Boulevard, Ste. 302
                                                         Boca Raton, Florida 33431
                                                         Telephone (561) 994-6922
                                                         Facsimile (561) 994-0837
                                                         Attorneys for Plaintiff




                                                     7
